[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 228 
The testatrix by her will bequeathed to her husband the sum of $5,000 and the use and benefit of all her property until her daughter Margaret arrived at the age of twenty-one years; she then directed that the balance of her estate be divided between her two daughters Margaret S. and Mary, share and share alike, each to come into full possession of her share at the age of twenty-one; she also provided that her husband should have the use of the shares she had given to her daughters until they arrived at the age of twenty-one years, respectively, and that in case of the death of either of her *Page 229 
daughters the one living should receive the share of the one deceased but in the order of their ages as before described, "and in case of the death of my two daughters before they arrive at the age of twenty-one years, I direct that their respective shares shall be divided equally between my brothers and sisters, or their immediate heirs, but in the order above mentioned."
Margaret S., the older daughter, arrived at full age and then died intestate, never having married. After her death and before she arrived at the age of twenty-one years Mary, the younger daughter, died. The share of Margaret by her death passed to her next of kin, and no question is made in regard to the same. The real point in controversy is in reference to the share of Mary, and upon this appeal we are called upon to determine whether her father is entitled to the same or whether it passed under the will to the brothers and sisters of the testatrix. The phraseology in the will, "in case of the death of my two daughters before they arrive at the age of twenty-one years," of itself would seem to import that both the daughters must die before arriving at full age in order to entitle the brothers and sisters of the testatrix to a share in her estate, but if taken literally the words are susceptible of the interpretation, that as one of the daughters did die before arriving at the age of twenty-one years, the death of both of them did happen before both of them arrived at that age. In the construction of wills we should look at, and if possible, ascertain the intention of the maker. From an examination of the various provisions contained in the testatrix's will and from the surrounding circumstances it is very manifest that she intended to divide her estate between her husband and her two children in about equal proportions. She bequeathed to him absolutely about one-third of the same, she then gave him the use and benefit of the remainder, no doubt for the support and education of her two children until they arrived respectively at the age of twenty-one years and then disposed of the same share and share alike to each of them. She meant, if they lived until *Page 230 
after that period, that each of them should be entitled to an equal share of her property with a right to dispose of the same absolutely and to whomsoever they chose. If both had lived beyond that time, and had died after arriving at the age of twenty-one without a will, their shares would have passed to their next of kin. As one of them did not live until that time and as literally both did die before both arrived at the age of twenty-one years, it would seem to be a fair and legitimate inference that the testatrix meant that the interest of the one who did not arrive at full age before her decease should pass to her own brothers and sisters. Certainly there is no valid ground for claiming that the husband, for whom provision had been made absolutely in the will, and who was entitled to inherit from the daughters in case of their death after arriving at full age, should take the entire estate in case of the death of one of the children before arriving at the age of twenty-one years. The ample provision made for him in the will and the interests which he was likely to acquire in case both children arrived at the age of twenty-one, and then died, militate against the idea that the testatrix intended in case of the death of one of the children before she reached twenty-one, he should take her portion of the estate. The use of the word "two" in the clause cited is equivalent to the word "my" in the previous portion of the will and of itself has no special significance. It cannot, we think, be claimed that there was an absolute gift to the daughters of the testatrix which vested the bequests in them so as to prevent the provisions contained in the will from being carried into effect. Whatever estate was bequeathed was subject to the contingencies named in the will and must be disposed of upon a fair interpretation of the same in accordance with the rules of law applicable to such cases. The petitioner, being entitled to a portion of the estate, had the right to an accounting of the executor and the General Term properly reversed the order of the surrogate.
The question considered is not free from difficulty but under the circumstances, we think, the judgment of the General Term *Page 231 
should be affirmed, with costs of both parties to be paid out of the fund.
All concur.
Judgment affirmed.